Citation Nr: 0515287	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for anxiety 
reaction, to include post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945, and January 1950 to May 1951.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded by the Board in May 2000 and September 2003.

In May 2005, the veteran's representative filed a motion with 
the Board to advance the veteran's case on the Board's docket 
pursuant to 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).  However, the veteran's appeal is now 
before the Board in the normal course of reviewing appeals 
and the motion to advance on the docket is therefore 
effectively rendered moot.  


FINDING OF FACT

The veteran's service-connected anxiety disorder, to include 
PTSD, is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as anxiousness, nightmares, flashbacks, intrusive 
thoughts, agitation, and periods of depression, but without 
deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
anxiety reaction, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § Part 4, 
including § 4.7 and Diagnostic Codes 9400, 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes initially that the United States Court of 
Appeals for Veteran Claims (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran filed his claim for an increased 
disability rating in January 1998, prior to enactment of the 
VCAA.  Pursuant to a September 2003 Remand, the veteran was 
issued a VCAA letter in February 2004.  This letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the February 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private and VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The veteran has been afforded a 
VA mental examination.  The examination is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his anxiety disorder, to include PTSD, warrants a 
higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  

The veteran's service-connected psychiatric disability is 
rated under the General Rating Formula for Mental Disorders.  
Under these regulatory provisions, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

Service connection was established for an anxiety reaction 
effective March 1952, and a 30 percent disability rating was 
assigned.  In February 1996, the veteran filed a claim for an 
increased disability rating.  An increased rating was denied 
by the RO, and on appeal, in a November 1997 decision the 
Board granted a 50 percent disability rating for an anxiety 
reaction, to include PTSD, effective February 1996.  

In January 1998, correspondence from the veteran's physician, 
Dr. Krishna Rama Das, was submitted which reflected that the 
veteran had undergone treatment for PTSD for several years.  
This correspondence was treated as a claim for an increased 
disability rating.  In the correspondence, Dr. Das stated 
that the veteran was seen in January 1998 and was found to be 
"deteriorating" due to his PTSD.  Dr. Das opined that the 
veteran would have difficulty performing on his job and 
meeting the requirements.  His concentration was getting 
impaired and he would get easily frustrated and agitated.  He 
would have difficulty getting along with co-workers and 
supervisors.  The doctor recommended early medical retirement 
from his position with the State of Kansas.  

Correspondence dated in January 1998 from the veteran's 
employer stated that the veteran began employment as a 
storekeeper with the State of Kansas in March 1992.  
Initially, performance evaluations rated him in the high 
standard range of job performance.  Beginning in 1997, his 
employer observed an increase in the veteran's inability to 
cooperate while on the job, and an increase in the veteran's 
level of frustration and agitation.  The veteran reported to 
his employer that these incidents followed "flashbacks" and 
"mood swings."  In January 1998, a representative from the 
veteran's employer met with the veteran and Dr. Das and based 
on the recommendation of Dr. Das, the veteran resigned.

The veteran sought treatment with Dr. Das in January through 
June 1998.  He reported experiencing nightmares and 
flashbacks.

In March 2003, the veteran was afforded a VA mental 
examination.  He reported no hospitalizations due to his 
psychiatric disability in the time between his March 1996 VA 
examination and the current examination.  He reported 
hospitalization for a hip and knee replacement and for 
congestive heart failure within the past two years.  He had 
not been treated by any mental health professionals in the 
past three years.

He reported intake of Haldol and lithium.  He claimed that 
these medications work well and help keep him calm and less 
agitated.

He reported anxiousness most of the time, and nightmares 
about World War II approximately one time per week, waking in 
a sweat.  He reported intrusive thoughts about the war 
several times per week and as a result becoming teary and 
feeling depressed.  He reported feeling moderately depressed 
50 to 75 percent of the time, and that he was free of his 
psychiatric symptoms of PTSD only a few days each month.

He reported unemployment since 1998 due to agitation and 
depression, and due to severe chronic obstructive pulmonary 
disease (COPD) that resulted in him being unable to walk or 
perform any exertion without becoming extremely short of 
breath.  The veteran had resided in a nursing home since 1999 
and is totally disabled due to his COPD.  In addition to 
COPD, he also has congestive heart failure and a coronary 
artery disorder.  

The veteran reported getting along extremely well with his 
wife and feeling close to her.  His wife resides in the same 
nursing home and has dementia.  He gets along with his 
stepdaughter, and has no other children.  He feels sad and 
depressed about his wife's Alzheimer's.  The veteran reported 
being very friendly and an ability to socialize well in his 
nursing home.  From time to time, he has visits from friends 
and acquaintances.  He reported being president of the 
residents' counsel at the nursing home, and engaging in bingo 
and watching television.  

The veteran denied any problematic substance abuse, denied 
any history of violence or assaultiveness, and denied any 
suicidal ideation, intentions, or plans.

The examiner opined that the veteran's current psychosocial 
functioning status was limited primarily due to his severe 
chronic medical problems.  He was not able to travel to the 
VAMC from his nursing home due to his severe health problems.  
He is confined to his wheelchair and is not able to walk more 
than a few paces without becoming extremely short of breath.  
In terms of the veteran's adjustment to the nursing home, he 
seemed to be doing quite well and is able to socialize and 
engage in a limited variety of recreational and leisure 
pursuits available to him at the nursing home.

On mental status examination, there was no impairment of 
thought process or communication; the veteran denied any 
delusions or hallucinations; his eye contact was good and he 
interacted normally during the evaluation; he denied any 
suicidal or homicidal thoughts, plans or intentions; limited 
ability was noted to maintain personal hygiene on his own as 
he cannot put on his shoes or pants without help and needs 
assistance in bathing and showering; he was fully oriented to 
person, place, and time; he complained of short-term memory 
loss, but his long-term memory was intact; he admitted to 
some ritualistic behavior such as counting however it did not 
appear to interfere with his routine activities and appeared 
to be his way of passing time; his rate and flow of speech 
was normal and relevant with no illogical or obscure speech 
patterns; he denied panic attacks or severe anxiety that 
affects his functioning; he admitted moderate depression 
approximately 50 to 75 percent of the time and mild to 
moderate anxiety; there was no impaired impulse control; and 
the veteran denied any significant sleep impairment other 
than waking several times to go to the bathroom.  

The examiner opined that the veteran meets the DSM-IV 
criteria for PTSD.  Specifically, the veteran admitted 
intrusive thoughts about his combat experiences, avoiding 
talk about the war and movies or books that have war content.  
Also he reported a startle reflex to loud noises, and feeling 
disillusioned and demoralized by his psychiatric symptoms.  

The Axis I diagnosis was PTSD, moderate chronic; there was no 
Axis II diagnosis; the Axis III diagnosis was congestive 
heart failure, coronary artery disorder, COPD, and 
osteoarthritis; and the Axis IV diagnosis was severe medical 
problems that result in the veteran being confined to a 
wheelchair and being unable to travel.  The examiner assigned 
a Global Assessment Functioning (GAF) score of 55.

The examiner opined that the veteran was mentally competent 
to handle his VA benefits, however, he stated that he has a 
durable power of attorney to handle his money.  No 
significant cognitive defects were found.

The examiner opined that the veteran's psychosocial 
functioning status and quality of life are severely impaired 
mostly by his severe medical problems that result in being 
unable to travel and being unable to take full responsibility 
for his self-care.  He is able to function normally in family 
relationships feeling close to his wife and to his 
stepdaughter.  He is able to participate in recreational and 
leisure pursuits offered at the nursing home.  He is friendly 
and socialable, although he does have periods of time where 
he feels agitated, angry and depressed but these resolve 
fairly quickly.  Since the last VA examination, the veteran 
had been unemployed, mainly due to his severe medical 
problems.  He stated that he could not work now mainly due to 
his COPD and his advanced age.  The prognosis for improvement 
of the veteran's PTSD was poor due to the fact that he was 
not receiving treatment, other than psychotropic medications.  
His symptoms will likely remain constant.  The examiner 
opined that there had not been any significant changes in 
terms of the veteran's PTSD since his last examination, and 
that the severity of his symptoms had remained unchanged 
since the last examination.

It is clear from the record that the veteran's anxiety 
disorder, to include PTSD, is productive of significant 
impairment.  It also appears, however, that the currently 
assigned 50 percent disability rating fully contemplates the 
resulting impairment.

On examination in March 2003, the examiner opined that the 
veteran's PTSD was manifested by intrusive thoughts about his 
combat experiences, and avoidance behavior regarding the war.  
The veteran reported a startle reflex to loud noise, 
nightmares and flashbacks, and feeling disillusioned and 
demoralized by his psychiatric symptoms.  The veteran 
reported unemployment due to agitation and depression, 
however, it was also due to his severe COPD that rendered him 
unable to walk or perform any exertion without becoming 
extremely short of breath.  The examiner opined that the 
veteran's psychosocial functioning status was limited 
primarily due to his severe chronic medical problems.  The 
examiner noted, however, that the veteran had adjusted well 
to living in the nursing home since 1999, and was able to 
socialize and engage in a limited variety of recreational and 
leisure pursuits available to him at the nursing home.  The 
veteran reported getting along extremely well with his wife 
and stepdaughter, and an ability to socialize well in his 
nursing home.  He reporting serving as president of the 
residents' counsel and participating in activities such as 
bingo and watching television.  The examiner opined that 
there had not been any significant changes in terms of the 
veteran's PTSD since his last examination, and the severity 
of his symptoms had remained unchanged.  The veteran denied 
suicidal ideation, and although at times reported feeling 
agitated, angry and depressed, the examiner opined that these 
feelings resolved fairly quickly.  Although the veteran 
admitted to some ritualistic behavior such as counting, the 
examiner opined that it did not interfere with his routine 
activities.  He specifically denied panic attacks or severe 
anxiety that affected his functioning.  He required 
assistance in bathing, showering and dressing, however, this 
was mainly due to his chronic disabilities, to include COPD.  

In sum, the evidence does not persuasively show that there 
are deficiencies in most areas due to symptoms such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure or irrelevant speech 
or near continuous panic or depression.  There is no evidence 
suggesting spatial disorientation, and the veteran is 
apparently able to establish and maintain effective 
relationships.  Problems with personal hygiene are due to 
other health related problems, not his mental status.  As 
such, the preponderance of the evidence is against a finding 
that the veteran's PTSD symptoms more nearly approximate the 
criteria for a 70 percent disability rating.  

The Board also finds that the reported GAF score of 55 shows 
that the veteran's disability picture falls within the 
criteria for a 50 percent disability rating.  The GAF scale 
is a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The GAF score 
assigned falls within the 51-60 range for moderate symptoms, 
rather than the next higher range of 41-50 which is assigned 
for serious symptoms which are contemplated by the VA rating 
criteria for the next higher rating of 70 percent.  In other 
words, the Board finds that the GAF score assigned by the 
examiner, who had the opportunity to observe and examine the 
veteran, fully support a finding that the criteria for a 
rating in excess of the current 50 percent disability rating 
are not met.

The Board finds the overall symptomatology associated with 
the service-connected disability is already fully 
contemplated by the existing 50 percent disability rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected anxiety disorder, to include PTSD, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The 
evidence of record indicates that the veteran resigned in 
January 1998 from his employment with the State of Kansas.  
The veteran's physician, Dr. Das, opined that the veteran's 
resignation was necessary as his concentration was impaired 
and he was easily frustrated and agitated.  The March 2003 
examiner, however, opined that the veteran's unemployment was 
mainly due to his advanced age and his chronic medical 
disabilities to include COPD, congenital heart failure, 
coronary artery disorder, and osteoarthritis.  VA's General 
Counsel has noted "mere assertions or evidence that a 
disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The 
rating criteria for mental disorders contemplates any such 
occupational impairment.  See 38 C.F.R. § 4.130.  
Consequently, under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  Additionally, the veteran 
specifically denied any hospitalizations due to his 
psychiatric disability.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


